71516: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-21558: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71516


Short Caption:BOWSER (TERRENCE) VS. STATECourt:Supreme Court


Related Case(s):50851, 71516-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C211162Classification:Criminal Appeal - Other - Direct


Disqualifications:Cadish, SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/05/2018 at 1:00 PMOral Argument Location:Carson City


Submission Date:11/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantTerrence Karyian BowserJamie J. Resch
							(Resch Law, PLLC d/b/a Conviction Solutions)
						


RespondentThe State of NevadaMichelle N. Fleck
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						Jacob J. Villani
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/18/2016Filing FeeAppeal Filing fee waived.  Criminal.


10/18/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)  (Filed by the District Court Clerk).16-32532




10/24/2016Docketing StatementFiled Docketing Statement Criminal Appeals. 16-33131




12/01/2016TranscriptFiled Notice from Court Reporter. Jessica Kirkpatrick stating that the requested transcripts were delivered.  Dates of transcripts: 5/24/10, 3/14/11, 10/19/11, 7/2/12, 6/19/13, 3/19/14, 2/23/15, 5/11/15, 5/18/15, 5/19/15, 5/20/15, 5/21/15, 5/22/15, 05/23/15, 05/24/15, 05/25/15 5/26/15, 7/29/15, 8/19/15, 8/31/15, 9/9/15, 3/28/16.16-37198




02/08/2017BriefFiled Appellant's Opening Brief.17-04521




02/08/2017AppendixFiled Appellant's Appendix Volumes 1-6.17-04526




03/10/2017MotionFiled Motion for Extension of Time to File Answering Brief - First Request.17-08139




03/10/2017Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  April 10, 2017.17-08147




04/10/2017MotionFiled Respondent's Motion for Extension of Time - Second Request (Answering Brief).17-11722




04/17/2017Order/ProceduralFiled Order Granting Motion. Answering Brief due: May 1, 2017.17-12693




05/01/2017BriefFiled Respondent's Answering Brief.17-14271




05/09/2017BriefFiled Appellant's Reply Brief.17-15342




05/09/2017Case Status UpdateBriefing Completed/To Screening.


06/14/2017MotionFiled Appellant's Motion for Leave to File Supplemental Opening Brief.17-19662




07/06/2017Order/ProceduralFiled Order Granting Motion. Appellant has filed an unopposed motion for leave to file a supplemental opening brief. Supplemental Opening Brief that does not exceed 3828 words due: 15 days. Respondent's Supplemental Answering Brief that does not exceed 7486 due: 11 days from service of supplemental OB. Supplemental Reply consisting of no more than 4533 words due: 5 days from service of supplemental AB.17-22336




07/19/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief does not contain a table of contents)17-23952




07/19/2017BriefFiled Appellant's Supplemental Opening Brief Pursuant to Order Dated July 6, 2017.17-24021




07/26/2017BriefFiled Respondent's Supplemental Answering Brief.17-24903




07/28/2017BriefFiled Appellant's Supplemental Reply Brief.17-25137




08/30/2017Notice/OutgoingIssued Notice of Transfer to Court of Appeals.17-29066




12/15/2017Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  Tao, J., concurring.  Silver, C.J. concurring in part and dissenting in part.  Court of Appeals-AS/JT/MG


12/22/2017Case Status UpdateTransferred from Court of Appeals.


12/22/2017Post-Judgment PetitionFiled Appellant's Petition for Review by the Nevada Supreme Court.17-44201




02/23/2018Order/ProceduralFiled Order/Answer Petition for Review.  Respondent's Answer due: 15 days.18-07107




03/09/2018Post-Judgment PetitionFiled Respondent's Answer to Petition for Review.18-09462




03/21/2018Post-Judgment OrderFiled Order Granting Petition for Review and Directing Supplemental Briefing.  Appellant's Supplemental Opening Brief due:  30 days.  Respondent's Supplemental Answering Brief due:  30 days from service of Supplemental OB.  Appellant's Supplemental Reply Brief due:  15 days from service of Supplemental AB.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]18-10968




03/21/2018Order/ProceduralFiled Notice of Voluntary Disclosure.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.18-11117




04/19/2018BriefFiled Appellant's Supplemental Brief Pursuant to Order Dated March 21, 2018.18-15183




05/22/2018BriefFiled Respondent's Supplemental Answering Brief.18-19401




06/01/2018BriefFiled Appellant's Reply Brief Per Order Dated March 21, 2018.18-20836




09/24/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-37233




09/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, November 5, 2018, at 1:00 p.m. for 30 minutes in Carson City.18-37409




10/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-41510




11/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


01/07/2019OtherJustice Abbi Silver disqualified from participation in this matter. (SC)


01/09/2019OtherJustice Elissa Cadish disqualified from participation in this matter. (SC)


05/16/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable Elissa F. Cadish and the Honorable Abbi Silver, Justices, did not participate in the decision of this matter.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre. Stiglich, J., concurring in part and dissenting in part. 135 Nev. Adv. Opn. No. 15. EN BANC (SC)19-21558




06/10/2019RemittiturIssued Remittitur.  (SC)19-24953




06/10/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/01/2019RemittiturFiled Remittitur. Received by District Court Clerk on June 13, 2019. (SC)19-24953





Combined Case View